Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This application is in condition for allowance except for the following formal matters: 
The claims as written are not conform to the practice at USPTO and should be amended as follow:
 (Propose)  1.  An electric kick scooter comprising:
a handle unit which has a lower portion at one side to which a front wheel is fastened;
a first connecting unit which is positioned at  the lower portion at another  side of the handle unit, and moves upward while pushing the handle unit forward or moves downward while pulling the handle unit rearward in accordance with pneumatic pressure supplied from an air compressor;
a foot deck which has one side connected to the first connecting unit, and moves in conjunction with the first connecting unit; and
a second connecting unit which is connected to another side of the foot deck, and moves upward while pulling the foot deck upward or moves downward while pushing the foot deck downward in accordance with the pneumatic pressure supplied from the air compressor,
wherein the first connecting unit includes:
another side of the handle unit;
a first link which has a triangular shape having first to third end portions as vertices, in which the first end portion is fastened to an upper portion at the another of the first support piece;
a second support piece which has an upper portion at one side fastened to the second end portion, and a lower portion to which the foot deck is coupled; and
a first air spring which has one side that is positioned to be inclined upward at a
predetermined angle and fastened to the third end portion, and another side of the air spring is fastened to another side of the second support piece, and pushes the third end portion upward or pulls the third end portion downward based on the first end portion as a volume in the first air spring varies in accordance with the pneumatic pressure supplied from the air compressor.


(Propose)  3. The electric kick scooter of claim 1, wherein the first connecting unit includes a second link which has one side that is fastened to a lower portion another side that is fastened to a lower portion 

(Propose)   4.  The electric kick scooter of claim 1, wherein the second connecting unit includes:
another side of the foot
deck;
a third link which is formed to be curved based on a center portion as a vertex at both ends where second and second edges are positioned, in which the first edge is fastened to another side of the third support piece;
a fourth link which has one side fastened to the center portion;
a second air spring which has one side that is positioned to be inclined upward at a predetermined angle and fastened to the second edge, and another side that is fastened to another side of the foot deck, and pushes the second edge upward or pulls the second edge downward based on the center portion as a volume in the second air spring varies in accordance with the pneumatic pressure supplied from the air compressor;
a stabilizer which has one side fastened to another side of the fourth link; and 
a wheel casing which has an upper portion at one side coupled to another side of the stabilizer, has an internal space in which a rear wheel is fastened, and has one side that moves upward while pushing the rear wheel rearward or moves downward while pulling the rear wheel forward as the volume in the second air spring varies.

(Propose)  5.  The electric kick scooter of claim 4, wherein the second connecting unit includes a fourth support piece which has a first side connected to another side of the foot deck, and a second side connected to 




Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
Reference to Liu (USPUB. 2001/0030404 A1) is the closet art to the claimed invention.  Claims 1-5 are allowed because the prior art neither shows nor teaches an electric kick 
scooter having first and second connecting units, a foot deck, a second connecting unit, first and second support pieces, a triangular first link and first air spring and that how these components are interconnected as claimed.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/             Primary Examiner, Art Unit 3611